—In an action to recover damages for personal injuries, etc., the defendant Robert S. Wilder appeals, the defendant Macedonia Torres separately appeals, and the defendants James E. Shivers and Central Transport, Inc., separately appeal, as limited by their respective briefs, from so much of an order of the Supreme Court, Queens County (Durante, J.), entered April 10, 2002, as denied their respective motions for summary judgment dismissing the complaint and all cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs to the respondents appearing separately and filing separate briefs.
We agree with the Supreme Court that there are issues of fact with respect to the happening of the accident, which involved multiple vehicles and impacts (see Gleich v Volpe, 32 NY2d 517, 522 [1973]; Pawlukiewicz v Boisson, 275 AD2d 446 [2000]; Pinkow v Herfield, 264 AD2d 356, 358 [1999]; Jones v Liberty Fast Frgt. Co., 280 App Div 935 [1952]). Santucci, J.P., Goldstein, H. Miller and Schmidt, JJ., concur.